DETAILED ACTION
Claims 1-27 and 30 are currently pending.  Claims 28-29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-27, and Group I species (1)(b) (claims 4 and 8), and Group I species (2)(a) (claim 18), in the reply filed on November 29, 2021 is acknowledged.
Claims 3, 19, 20 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/EP2018/058782, filed April 5, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to application DKPA 201700241, filed April 7/2017.  A certified copy of the foreign priority document is present in the application file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-12, 14, 16-17, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs et al., (US 2016/0097109; IDS 10/4/2019) (“Forgacs”), in view of Moore et al., (Methods in Cell Science 19: 161-168 (1997); see PTO-892) (“Moore”) and Kjelland et al., (Avian Biology Research 5 (3), 2012, pages 123-130; IDS 10/4/2019) (“Kjelland”), as evidenced by Cruze et al., (Biology of Reproduction (2012) 87(3): 71, 1-11;see PTO-892) (“Cruze”), Kendall et al., (Frontiers in Pharmacology, May 2014, Volume 5, Article 123, pages 1-13; PTO-892) (“Kendall”) and Thermo Fisher (Growth Factor in Thermo Scientific HyClone Cell Culture Serum, retrieved from the internet; see PTO-892) (“Thermo Fisher”).
Forgacs is directed to engineered animal leather formed by in vitro cultured animal collagen-producing cells, since producing leather products via tissue-engineering would have tremendous appeal since it would avoid having to use livestock as the raw material, thus saving enormous amounts of pastureland, water, fossil fuels, and ultimately the animal’s life.  Forgacs notes that synthetically produced leather products have been lacking in quality, durability and prestige (Abstract and paragraphs [0004]-[0006]).
Regarding claim 1, Example 1 of Forgacs describes the preparation of a cell culture support substrate comprising 2% agarose gel that was deposited in a 10 cm Petri dish (paragraphs [0199]-[0200]). Example 2 of Forgacs describes the isolation and initial culturing of bovine keratinocytes, fibroblasts and epithelial cells on gelatin coated cell culture dishes (paragraph [0201]). Example 3 of Forgacs teaches preparation of multicellular spheroids and cylinders. The multicellular bodies are packaged into cartridges which are subsequently inserted into a biofabricator, delivered onto a support substrate comprising the shape of the structure to be fabricated (paragraphs [0202]-[0203]. The cells are cultured in contact with cell culture media to produce fused layers, which are subsequently peeled from the support and stacked. Sixty-five layers are stacked to form the engineered animal leather, (paragraphs [0205]-[0208]).
Forgacs further teaches the engineered leather can be prepared in an alternative manner of first forming sheets of collagen by culturing collagen-producing cells and allowing them to secrete collagen.  The cells may be cultured to confluence on a 
Example 5 (paragraph [0228]) of Forgacs further teaches preparing the engineered leather made by forming collagen sheets by culturing the collagen-releasing cells, decellularizing the formed sheets to prevent contractions, and adhering them by seeding the decellularized sheets with a second set of collagen-releasing cells, then incubating them to adhere the sheets.
Forgacs teaches the collagen-producing cells may comprise epithelial cells, fibroblasts, keratinocytes, comeocytes, melanocytes, Langerhans cells, basal cells, or a combination thereof (paragraph [0021]).  Forgacs further teaches the collagen-producing animal cells may be obtained from a variety of animals, including cattle, pigs, chickens, emu and reptiles such as turtles, snakes, crocodiles and alligators (paragraphs [0023], [0036] and [0039]).
Thus, Forgac’s method encompasses an in vitro method for leather production, including reptile leather, wherein collagen-producing cells are obtained from animals, including reptiles, wherein the collagen-producing cells include various cell types, including fibroblasts, keratinocytes and melanocytes, and the cells are cultured in a manner that produces collagen-comprising sheets that are fused together to form the engineered animal leather. 
The only difference between Forgac’s method and the claimed method is that, Forgacs does not further comment on whether or not the reptile cells are obtained from a hatched egg, as recited in claim 1, step a.
However, Moore is directed to the isolation and establishment of preserved cell-lines, e.g. fibroblasts, prepared from green turtle eggs (i.e. reptile eggs).  Moore teaches 3. Procedures, C. Egg procurement and incubation and D. Preparation of fibroblasts, pages 163-164).  The fibroblasts cells are thereafter cryopreserved (3. Procedures, F. Cryopreservation of cells, page 164).  Moore teaches that the fibroblasts cells were able to grow well in all culture media tested and the cells were able to grow to confluence (4. Results and discussion, right column, second paragraph, page 165). 
Thus, Moore has established that incubated reptile eggs are an accessible source of reptile fibroblasts, thus permitting the establishment of preserved cell-lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize incubated eggs as a source of reptile fibroblasts.
The person of ordinary skill in the art would have been motivated to modify the method of Forgacs to include obtaining collagen-producing fibroblasts from incubated 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Forgacs and Moore because each of these teachings are directed at in vitro cultivation of reptile fibroblasts.	
As to the limitation that the cells are obtained from a hatched egg, it is noted that although Moore obtains the fibroblasts from the contents of the eggs, Moore does not further teach obtaining additional fibroblasts from the vacant egg.  However, Kjelland is directed to using post-hatch eggshells as an easily accessible and non-invasive source of fibroblasts (ABSTRACT; 1. INTRODUCTION, right column, first paragraph, page 123; 3.1 EMBRYOS AND POST-HATCH EGGSHELLS, right column, page 127; 4. DISCUSSION, right column, second paragraph, page 129).  
Kjelland specifically teaches isolating the fibroblasts from the chorioallantois membrane from inside the post-hatch eggshells (2.1 EMBRYOS AND POST-HATCH EGGSHELLS, page 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the vacated eggs (post-hatch eggshell) as a source of fibroblasts since doing so utilizes an easily accessible and non-invasive cell source and is an economical and prudent use of all cell sources from the incubated eggs.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include obtaining fibroblasts from post-hatch eggs, as taught by Kjelland, for the predictable result of successfully obtaining fibroblasts from an easily accessible and non-invasive source, thus meeting the limitation of claim 1.
in vitro cultivation of fibroblasts.	
Regarding claim 5, Moore teaches employing trypsination for physical separation of cells to obtain a pure culture of fibroblasts, thus meeting the limitation of claim 5.
Regarding claims 6 and 7, Kjelland teaches fibroblasts isolated from the chorioallantois, thus meeting the limitation of claim 6.
Further regarding claim 7, Cruze evidences that the apposition of chorion and allantois forms the chorioallantois, which lines the inner surface of the eggshell (INTROCUTION, right column, second paragraph, page 1).  Thus, Kjelland’s teaching of chorioallantois reads on “allantois”, thus meeting the limitation of claim 7.
Regarding claim 8, Moore teaches the reptile fibroblasts are cultured in the following cell specific media: BME, DMEM, F-10 nutrient mix (Ham), F-12 nutrient mix (Ham), Leibovitz L-15, MEM, M 199, and RPMI 1640 (G. Growth and characterization of GTE cells, 2. GTEF growth in various media, page 165), thus meeting the limitation of claim 8.
Regarding claims 9-10 and the limitations directed to the cells being obtained by differentiation of stem cells or precursors (claim 9) or differentiation of mesenchymal stem cells (claim 10), it is noted that the combined prior art teaches fibroblasts from incubated eggs. Kendall evidences that fibroblasts are mesenchymal cells derived from the embryonic mesoderm tissue, therefore, absent evidence to the contrary, it is reasonable to consider the fibroblasts of the prior art are differentiated from mesenchymal stem cells, thus meeting the limitations of claims 9 and 10.
Regarding claims 11, Forgacs (paragraph [0201]) and Moore (G. Growth and characterization of GTE cells, 2. GTEF growth in various media, page 165) both teach culturing the fibroblasts in the presence of fetal bovine serum (FBS) (i.e. at least one growth factor) (paragraph [0201]), thus meeting the limitation of claim 11.
Regarding claim 12, as set forth above regarding claim 11, the cited prior art teaches culturing the fibroblasts in medium supplemented with fetal bovine serum (FBS).  Thermo Fisher evidences that Fetal Bovine Serum contains various growth factors, including FGF-2 (fibroblast growth factor-2) (Table titled “Growth Factor Levels in FBS”, page 1).
Regarding claim 14, it is noted that Moore’s recited protocol for fibroblast isolation does not set forth any teaching that the fibroblasts have been genetically modified. Therefore, absent evidence to the contrary, it is considered that Moore’s disclosed cells are not genetically modified, thus meeting the limitation of claim 14.
Regarding claim 16, Moore teaches cryopreservation of the different cell types (F. Cryopreservation of cells, page 164), thus meeting the limitation of claim 16.
Regarding claim 17, Moore teaches isolation of fibroblasts from one species of the green turtle, i.e. Chelonia mydas, thus meeting the limitation of claim 17.
Regarding claim 18 and the limitation that the cells are obtained from the same egg (range of 1 egg), it is noted that Moore differs from claim 18 in that Moore teaches a range of a plurality of eggs.  However, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the quantity of eggs as a matter of routine experimentation.  One of ordinary skill in the art would have been motivated by routine practice to optimize the quantity of egg to be the 
Regarding claims 21 and 22, Forgacs teaches the reptile cells can be selected from crocodiles and alligators (Crocodilia), turtles (Chelonia), snakes (Squamata) (paragraph [0023]), thus meeting the limitations of claims 21 and 22.
Regarding claim 23, Forgacs teaches culturing a mixed culture of collagen-producing cells, including a combination of fibroblasts, keratinocytes and melanocytes (paragraph [0021]), thus meeting the limitation of claim 23.
Regarding claim 24 and the limitation that the cells are cultured on a support such as a fibre or mesh support, it is noted that Forgacs teaches culturing collagen-producing reptile keratinocytes, fibroblasts and melanocytes to produce cell sheets (paragraphs [0021]-[0023]), wherein the cultured cell sheets are subjected to decellularization, thus harvesting the collagen ECM for further seeding with a second set of collagen-producing cells, wherein the cells attach to the decellularized sheets comprising collagen meshes (i.e. mesh support) to produce the engineered leather (Example 5, paragraph [0228]), thus meeting the limitations of claim 24.
Regarding claims 26 and 27, Forgacs teaches culturing collagen-producing reptile keratinocytes, fibroblasts and melanocytes (paragraphs [0021]-[0023]), wherein the cultured cell sheets are subjected to decellularization, thus harvesting the collagen ECM and leaving the collagen ECM for further culturing to produce the engineered leather (Example 5, paragraph [0228]). Forgacs, at paragraphs [0229]-[0231], further teaches harvesting collagen from the cultured cells to make collagen pulp to be used to in the manufacture of engineered leather. For example, the collagen-producing cells may be grown to secrete collagen (e.g., collagen sheets). Thus, the cells secrete collagen .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher, as applied to claims 1, 5-12, 14, 16-17, 21-24 and 26-27 above, and further in view of Walmsley et al., (Journal of Visualized Experiments, January 2016, 107, e53430, pages 1-5; see PTO-892) (‘Walmsley”).
The teaching of Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher, is set forth above.
Regarding claim 2 and the limitation that the cells are isolated by use of surface markers, it is noted that the combined prior art do not further teach isolation using surface markers. 
However, Walmsley is directed to isolation of murine dermal fibroblasts by FACS via negative lineage gating (Lin-) (Abstract; 2. Isolation of Fibroblasts by FACS; Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the cells by the use of surface markers.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to FACS sorting, as taught by Walmsley, for the predictable result of successfully providing a uniform population of fibroblasts.
.	


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher, as applied to claims 1, 5-12, 14, 16-17, 21-24 and 26-27 above, and further in view of Webb et al., (Environ. Sci. Technol. 2014, 48, 14728-14737; see PTO-892) (“Webb”).
The teaching of Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher, is set forth above.
Regarding claims 4 and 15, it is noted the combined prior art does not further teach the cells are isolated by surface markers (claim 2), or isolated by using a cell specific media to obtain substantially pure cultures (claim 4), or that the method obtains substantially pure cultures of the combined cells (claim 15).
However, Webb is directed to methods for isolating sea turtle fibroblasts using optimizing culture conditions (Abstract). Webb teaches initial steps for establishing primary skin fibroblast cultures from biopsies, wherein the biopsied tissue was minced and the explants were transferred to cell culture flasks for subsequent culturing to near cell confluence (Establishment of Primary Skin Fibroblast Cultures, page 14729).  Thereafter the primary cultures were optimized using four critical factors contributing to cell growth: (1) medium type, (2) growth surface coating, (3) concentration of BCS (bovine calf serum) in the culture medium, and (4) incubation Optimization of Primary Culture Growth Condition, pages 14729-14730; Table 1). Webb teaches that once cells reached 90-95% confluence, cell identity was determined using immunocytochemical analysis using antibodies against vimentin and cytokeratin 8 and 18 (i.e. surface markers), known to be expressed by fibroblasts and epithelial cells, respectively (Immunocytochemistry, page 14730 and Figure 2C).  Webb teaches the isolated cells had the morphological characteristics of sea turtle fibroblasts and stained positive for the vimentin fibroblast marker (Confirmation of Cell Type by Morphology and Immunocytochemistry, pages 14732-14733).
Thus, Webb has established it was well-known in the art to culture cells in a specific media to obtain substantially pure cultures of specific cell types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to culture cells in a specific media to obtain substantially pure cultures of specific cell types.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to culture cells in a specific media to obtain substantially pure cultures of specific cell types, as taught by Webb, for the predictable result of successfully providing uniform cell cultures.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Webb because each of these teachings are directed at fibroblast cell culture methods.	



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher, as applied to claims 1, 5-12, 14, 16-17, 21-24 and 26-27 above, and further in view of Llames et al., (Tissue Engineering Part B: Reviews, Vol. 21, No. 4, 2015; pages 345-353) (“Llames”).
The teaching of Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher is set forth above.
Regarding claim 13 and the limitation directed to culturing the cells on a layer of feeder cells, it is noted that the combined prior art does not teach the use of feeder cells.  However, Llames teaches that cultures of feeder cells have been used for years to promote cell proliferation, particularly with low-density inocula. Basically, feeder cells provides extracellular secretion that help other cells to proliferate (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize feeder cells.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include feeder cells, as taught by Llames, for the predictable result of successfully providing support cells that promote proliferation of the cells of interest, particularly if they have been seeded with a low inocula.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Llames because each of these teachings are directed at cell culture methods.	

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher, as applied to claims 1, 5-12, 14, 16-17, 21-24 and 26-27 above, and further in view of Glazkova et al., (Veterinary Practice News, July 2015, pages 34-35; see PTO-892) (“Glazkova”).
The teaching of Forgacs, in view of Moore and Kjelland, as evidenced by Cruze, Kendall and Thermo Fisher is set forth above.
Regarding claim 25, it is noted that the combined prior art does not further teach transplanting the mixed culture to a reptile for skin repair.  However, Glazkova is directed to treating sea turtle fibropapillomatosis (left column, first paragraph, page 34 and Figure 1A-5C).  Glazkova teaches cases of using skin grafts when the skin defects were large.  Thus, Glazkova has established it was well-known to perform reptile skin transplants to repair reptile skin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mixed culture, bioengineered reptile skin to repair skin defects in reptiles.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include transplanting the mixed culture to a reptile for skin repair, as taught by Glazkova, for the predictable result of successfully treating large reptile skin wounds, thus meeting the limitation of claim 25.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Glazkova because each of these teachings are directed at skin/leather.	



Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633